This is the employer's appeal from a judgment of the Passaic County Court affirming an award of compensation to the employee in the Workmen's Compensation Bureau.
The testimony was in sharp conflict on several essential phases and that conflict raised a grave doubt as to the veracity of the petitioner. The Deputy Commissioner who heard the case and had the benefit of seeing the witnesses and observing the manner in which they testified, resolved the question of credibility in favor of the petitioner as did the County Court. A reversal of this judgment would have to turn upon a finding by this court that the petitioner's testimony was unworthy of belief. A careful scrutiny of the record *Page 3 
does not justify such a finding in light of contrary holdings in the Bureau and the County Court. As was said in Reis v. BreezeCorporation, Inc., 129 N.J.L. 138 (Sup. Ct. 1942), "Where two independent and distinct tribunals such as these (viz., the Workmen's Compensation Bureau and the Court of Common Pleas) have examined the facts and heard the testimony we do not think that a conclusion so reached should be lightly disturbed by this court upon a mere inspection of the written word, where there is ample support in the testimony for the conclusion so reached. * * *"
For the reasons stated, the judgment under appeal is affirmed.